Exhibit 10.8
 
Attachment A
BRUNSWICK CORPORATION


SUPPLEMENTAL PENSION PLAN


(As Amended and Restated Effective February 3, 2009)
 
Section 1
 
GENERAL
 
1.1 History and Purpose.  Brunswick Corporation, a Delaware corporation (the
“Company”), previously established the Brunswick Supplemental Pension Plan (the
“Plan”) for eligible employees to provide benefits that, when added to the
benefits payable on their account under the Brunswick Pension Plan for Salaried
Employees (the “Pension Plan”), will equal the benefits which would have been
payable on their account under the Pension Plan but for the limitations imposed
on such benefits by Sections 401(a)(17) and 415 of the Internal Revenue Code of
1986, as amended (the “Code”).
 
1.2 Effective Date.  The Plan was originally effective January 1, 1981 and has
been amended from time to time since that date.  The Plan was most recently
amended and restated, generally effective as of January 1, 2009, to satisfy the
requirements of Section 409A of the Code and shall be construed and interpreted
consistent therewith.   The Plan is being further amended and restated to freeze
benefit accruals as of December 31, 2009.  This amendment and restatement of the
Plan shall apply to Participants who terminated employment after December 31,
2004 and who did not commence benefits under the Pension Plan prior to January
1, 2009.  The benefits of Participants who terminated employment prior to
January 1, 2005 shall be administered in accordance with the terms of the Plan
in effect prior to such date.  The benefits of Participants who terminated
employment after December 31, 2004 and commenced benefits under the Pension Plan
prior to January 1, 2009 shall be administered in accordance with the special
transition rules set forth in Internal Revenue Service Notice 2007-86.
 
1.3 Freezing of Accruals December 31, 2009.  Notwithstanding any provision of
the Plan to the contrary, no additional benefits shall accrue under this Plan
after December 31, 2009.
 
1.4 Definitions.  The following words and phrases as used herein shall have the
following meaning:
 
(a)  
Deferred Compensation Agreement.  A “Deferred Compensation Agreement” means a
contract or election form under which an employee defers receipt of current
compensation (including employment contracts containing provisions for deferral
of compensation) and under which the Company is required to make supplemental
payments to the extent that the benefits payable to or on account of such
employee under the provisions of the Pension Plan are reduced by reason of such
deferral.

 
(b)  
Adjusted Earnings.  An employee’s “Adjusted Earnings” for any calendar year
means an amount equal to the sum of:

 
(1)  
The employee’s Earnings (as defined in the Pension Plan) for that year without
regard to any limitations on the dollar amount of earnings set forth in the
Pension Plan or in Section 401(a)(17) of the Code; plus

 
(2)  
the amount of any compensation deferred by the employee during that year
pursuant to the terms of a Deferred Compensation Agreement.

 
(c)  
Change in Control.  “Change in Control” of the Company shall have the meaning
ascribed to such term under Code Section 409A and applicable regulations issued
thereunder; provided, however, in no event shall an acquisition of assets under
Treasury Regulation 1.409A-3(i)(5)(vii) constitute a change in control event,
unless such event is also a sale or disposition of all or substantially all of
the Company’s assets.

 
1.5 Plan Administration.  The authority to control and manage the operation and
administration of the Plan shall be vested in the Human Resource and
Compensation Committee of the Board of Directors of the Company (the
“Committee”).  In controlling and managing the operation and administration of
the Plan, the Committee shall have the power and authority to interpret and
construe the provisions of the Plan, to determine the amount of benefits and the
rights or eligibility of employees or Participants under the Plan and shall have
such other power and authority as may be necessary to discharge its duties
hereunder.
 
The Committee may allocate all of any portion of its responsibilities and powers
to any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it.  Any such
allocation or delegation may be revoked by the Committee at any time.  Until the
Committee takes action to the contrary, the powers and responsibilities of the
Committee shall be delegated to the Vice President and Chief Human Resources
Officer (or his delegate) of the Company, subject to such direction as may be
provided to the Vice President and Chief Human Resources Officer or his delegate
from time to time by the Committee.
 
1.6 Source of Benefit Payments.  The amount of any benefit payable under the
Plan shall be paid from the general revenues of the Company.
 
1.7 Applicable Laws.  The Plan shall be construed and administered in accordance
with the laws of the State of Illinois to the extent that such laws are not
preempted by the laws of the United States of America.
 
1.8 Number.  Where the context admits, words in the singular shall include the
plural and the plural shall include the singular.
 
1


 
1.9 No Enlargement of Employment Rights.  Nothing herein contained shall be
construed to give any Participant the right to be retained in the employment of
the Company or to limit the right of the Company to terminate the employment of
any Participant at any time.
 
1.10 Claims Procedures.  The claims procedures applicable to claims and appeals
of denied claims under the Pension Plan shall apply to any claims for benefits
under the Plan and appeals of any such denied claims.
 
1.11 Notices.  Any notice or document required to be filed with the Committee
under the Plan shall be properly filed if delivered or mailed by registered
mail, postage prepaid, to the Committee, in care of the Company, at its
principal executive offices.  The Committee may, in its discretion, designate
another individual or entity and address for the filing of notices.  Any notice
require under the Plan may be waived by the person entitled to notice.
 
1.12 Limitations on Provisions.  The provisions of the Plan and the benefits
provided hereunder shall be limited as described herein.  Any benefit payable
under the Pension Plan shall be paid solely in accordance with the terms and
conditions of the Pension Plan, and nothing in this Plan shall operate or be
construed in any way to modify, amend, or affect the terms and provisions of the
Pension Plan.
 
Section 2
 
PARTICIPATION
 
Participants in the Plan shall be:


(a)  
Employee Participants:

 
(1)  
employees whose benefits payable under the Pension Plan, as amended from time to
time, are limited by reason of application of Sections 401(a)(17) or 415 of the
Code; and

 
(2)  
individuals described in (1) next above whose employment shall have been
terminated by reason of retirement or otherwise.

 
(b)  
Beneficiary Participants:

 
(1)  
Subject to the provisions of subsection (b)(2), each individual who becomes
entitled to a benefit under the Pension Plan on account of an employee’s or
former employee’s death (“Pension Plan Beneficiary”) shall become a Participant
in the Plan on the date on which such Beneficiary first becomes entitled to the
benefit if such benefit is limited by reason of the application of Sections
401(a)(17) or 415 of the Code.

 
(2)  
Notwithstanding the provisions of subsection (b) (1), a Participant as described
in subsection (a) may, from time to time, designate a beneficiary (“Designated
Beneficiary”) to whom the benefits payable under the Plan on the Participant’s
account will be paid in the event of Participant’s death.  If the Participant
designates a beneficiary other than the Pension Plan Beneficiary, then, in lieu
of the Pension Plan Beneficiary, the Designated Beneficiary shall become a
Participant in the Plan at such time as the Designated Beneficiary becomes
entitled to such benefit.  For purposes, of Section 3, the amount and term of
the benefit payable to the Designated Beneficiary under the Plan shall be the
same as if the Pension Plan Beneficiary had been the Designated Beneficiary and,
to the extent applicable, shall be based on the life or life expectancy of the
Pension Plan Beneficiary.  A Beneficiary designation in accordance with the
provisions of this subsection (b) (2) shall be filed with the Administrator of
the Plan while the Participant is alive and shall revoke all prior beneficiary
designations filed under this Plan.

 
Section 3
 
AMOUNT AND PAYMENT OF PLAN BENEFITS
 
3.1 Amount of Plan Benefits.  The benefit payable under the Plan to a
Participant as of any date shall be in an amount equal to:
 
(a)  
The benefit, expressed in the form of a single life annuity commencing at normal
retirement date, that the Participant would have been entitled to receive under
the Pension Plan as of the earlier of (i) December 31, 2009, or (ii) the date of
the Participant’s termination of employment with the Company (or the date the
benefit is being determined, if earlier), calculated as if the Participant’s
Earnings for purposes of the Pension Plan were equal to the Participant’s
Adjusted Earnings, determined without regard to the limitations imposed by
Section 415 of the Code.

 
2


 
REDUCED BY


(b)  
The benefit, expressed in the form of a single life annuity commencing at normal
retirement date, that the Participant is actually entitled to receive under the
Pension Plan as of that date.

 
The benefit calculated under the foregoing formula shall be converted to an
actuarial equivalent lump sum value as of the date payments are to commence
under Section 3.2 and paid in monthly installments over a 10 year period.  For
purposes of the foregoing calculation, actuarial equivalent present value shall
be determined using the actuarial factors under the Pension Plan as in effect on
the date of such calculation.
 
3.2 Payment of Plan Benefits.  The lump sum benefit calculated under Section 3.1
will be paid to or on the account of the Participant in equal monthly
installments over a 10 year period, with the first installment to be made on the
later of: (i) the first day of the seventh month following the Participant’s
termination of employment, (ii) the first day of the month following the
Participant’s attainment of age 50 and five years of vesting service under the
Pension Plan, or (iii) July 1, 2010.  Notwithstanding the foregoing, a
Participant who terminates employment on or after January 1, 2005 and prior to
January 1, 2009 whose Plan benefits have not commenced prior to January 1, 2009
may elect a different time of payment by completing and submitting an election
form, in accordance with procedures established by the Committee.  Such election
must be submitted no later than December 31, 2008 and shall be irrevocable after
such date.
 
3.3 Payments to Beneficiaries.  If the Participant dies before payment of Plan
benefits has commenced, any benefits payable to the Participant’s Beneficiary
under the Plan shall be converted to an actuarially equivalent lump sum and paid
in monthly installments over a period of 10 years, beginning on the first day of
the seventh month following the Participant’s death.  If the Participant dies
after payment of Plan benefits has commenced, any benefits payable to the
Participant’s Beneficiary shall be paid at the same time payment would have been
made to the Participant.
 
3.4 Cash Out of Small Benefits.  Notwithstanding any provision of the Plan to
the contrary, if the lump sum present value of a Participant’s benefit at the
Participant’s termination of employment is not greater than two times the
limitation then in effect under Code Section 402(g), payment shall be made
solely in the form of a lump sum as of the later of (i) the date that is seven
months after the Participant’s termination of employment, or (ii) July 1, 2010.
 
3.5 Payment to Persons Under Legal Disability.  In the event that any amount
shall be payable under this Plan to a Participant under legal or other
disability who, in the opinion of the Committee, is unable to administer such
payment, the payments shall be made to the legal conservator of the estate of
such Participant or, if no such legal conservator shall have been appointed,
then to any individual (for the benefit of such Participant) whom the Committee
may from time to time approve.
 
3.6 Benefits May Not Be Assigned or Alienated.  The benefits payable to any
Participant under the Plan may not be subject to any voluntarily or
involuntarily assignment, alienation, sale, transfer, pledge, encumbrance or
charge prior to the actual receipt thereof by the payee; and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge prior
to such receipt shall be void; nor shall the Plan be in any manner liable for or
subject to the debts, contracts, liabilities, engagements or torts of any person
entitled to any benefit hereunder.  Notwithstanding the foregoing, vested Plan
benefits may be transferred to an alternate payee (within the meaning of Code
Section 414(p)(8)) pursuant to a domestic relations order that the Committee
determines satisfies the criteria set forth in paragraphs (1), (2), and (3) of
Code Section 414(p) (a “DRO”).  Any benefits payable to an alternate payee under
the Plan will be paid in an actuarial equivalent lump sum payment as soon as
practicable after the Committee determines the order satisfies the requirements
of a DRO.
 
3.7 Withholding.  Notwithstanding any provision of the Plan to the contrary, the
Company may reduce amounts to be paid to the Participant under this Plan, or may
reduce any other forms of compensation to the Participant, to comply with any
applicable Federal, state or local tax withholding requirements.
 
3.8 Acceleration of Benefits.  If a Participant’s termination of employment
occurs within the two year period following a Change in Control, payment shall
be made in the form of a single lump sum payment, as of the first day of the
seventh month following such termination of employment.
 
Section 4
 
AMENDMENT AND TERMINATION
 
4.1 Amendment and Termination.  The Company reserves the right to amend or
terminate the Plan by action of its Board of Directors; provided, however, that
no such amendment or termination of the Plan and no amendment or termination of
the Pension Plan shall:
 
(a)  
reduce or impair the interests of Participants in benefits being paid under the
Plan as at the date of amendment or termination, as the case may be; or

 
(b)  
reduce the aggregate amount of benefits subsequently payable to or on account of
any employee under this Plan and the Pension Plan to an amount which is less
than the amount that would have been so payable if the employee had retired
immediately prior to such amendment or termination, as the case may be.

 
4.2 Successors.  Subject to the provisions of subsection 4.1, this Plan shall be
binding upon any assignee or successor in interest to the Company, whether by
merger, consolidation or the sale of substantially all of the Company’s assets.

 
3

